On Petition for Rehearing.
But one matter seems to call for special mention: In the‘opinion filed March 7th last, it is said (speaking of the representation that complainant’s whisky was “singled and doubled in copper stills over open wood fires”) that:
“The record indicates that many users of whisky think that the open-fire process is superior, and so might well be misled and deceived by this misrepresentation.”
A reference to the record now made fails to disclose such evidence, and the statement in that regard is apparently an error. This , mistake does not, however, justify a rehearing, because, first, the representation in question was not the only respect in which complainant was held to offend; and, second, in the absence of evidence to the contrary (and we find no such evidence), it is to be presumed, from the fact that the representation was made, that a portion at least of the public was expected to regard it as material, and, if so, we cannot say, upon this record, that it was immaterial.
On careful consideration of the petition, we think a rehearing is not justified.